Dear Mr. Coenen:
You have requested the opinion of this office as to whether the police jury may pay for the cost of the newly required Commercial Drivers License for employees who are required by the nature of their work for the parish to carry such licenses.
We are unable to find any statutory or jurisprudential authority which would either authorize or prohibit the payment of such fees for parish employees. Of course, as you point out in your request, there is the issue of whether such a payment constitutes a donation of public property prohibited by Art.VII, Section 14 of the Louisiana Constitution.
We do not feel that the proposed payment for the required special license constitutes a prohibited donation.  Such payment can be analogized with payments of fees frequently made by government for certification training of employees, attendance at professional meetings and for specialized equipment required for the performance of the employees' duties.  A similar issue was previously addressed by this office in Opinion Number 90-63, a copy of which is enclosed for your reference.
To clarify the nature of the payment, provision of this special fee should be made a part of the contract of employment of the individual whose duties require the commercial license.
I trust that this answers your inquiry.  Please advise if we can be of further assistance.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD:247